Service of bill of exceptions on Sunday was ineffective.
                         DECIDED MARCH 15, 1940.
1. "Sunday is dies non juridicus, and service can not be made, or legal notice given on that day, or the business or work of ordinary callings done." Sawyer v.Cargile, 72 Ga. 290; Hayden v. Mitchell, 103 Ga. 431,446 (30 S.E. 287); Chafin v. Tumlin, 20 Ga. App. 433
(93 S.E. 50).
2. In the instant case, the defendant in error has filed a verified motion to dismiss the bill of exceptions on the ground that counsel for the plaintiff in error handed him a copy of the bill of exceptions on a Sunday, and that said service on Sunday was illegal. Counsel for the plaintiff in error admits in his brief that such service was made by him on a Sunday, and he fails to set forth any facts or any allegation showing any necessity for serving the paper on that day. When counsel served the bill of exceptions he was pursuing his ordinary business as a lawyer, and the service, being on a Sunday, was void; and, no other service of the bill of exceptions having been made within ten days after the certification of said bill (Code, § 6-911), the writ of error must be
Dismissed. MacIntyre, J., concurs.